EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of January
10, 2014 (the “Effective Date”), by and between Global Geophysical Services,
Inc., a Delaware Corporation (“GGS” or “Company”), and Sean M. Gore
(“Executive”).  Executive and the Company are collectively referred to in this
Agreement as the “Parties” and individually as a “Party.”
 
RECITALS:
 
WHEREAS, Executive is to be employed as Sr. Vice President and Chief Financial
Officer of the Company;


WHEREAS, it is the desire of the Company to engage Executive as Sr. Vice
President and Chief Financial Officer of the Company;
 
WHEREAS, Executive desires to be employed with the Company on the terms herein
provided; and
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:
 
AGREEMENT TERMS
 
1. Term.  Beginning on the Effective Date, the Company employs Executive, and
Executive accepts such employment, on the terms and conditions set forth in this
Agreement, for the period (the “Term”) commencing on the Effective Date and
expiring at the earlier to occur of (a) 11:59 p.m. on December 31, 2014 (“the
Expiration Date”) or (b) the Termination Date (as defined in Section
4).  Beginning on January 1, 2015, this Agreement shall be automatically renewed
each January 1st for twelve (12) month terms, unless either the Company or
Executive provides written notice of election not to renew, at least ninety (90)
days before the applicable renewal date.
 
2. Duties as Executive of the Company.  Subject to the Agreement’s terms,
Executive agrees to serve as the Sr. Vice President and Chief Financial Officer
of the Company and act in the ordinary course of its business with all the
powers reasonably incident to the position(s) or other responsibilities or
duties that may be from time to time assigned to Executive by the Company’s
Board of Directors (hereafter “GGS Board of Directors”) or the Company’s Chief
Executive Officer.
 
3. Compensation and Related Matters.
 
(a) Base Salary.  Executive shall receive an initial Base Salary (defined below)
paid by the Company of $295,000 per year during the Term.  Executive’s Base
Salary may be increased annually, on January 1 of each year based upon
Executive’s performance determined through an annual review process, by an
amount to be determined by GGS, within its sole discretion. For purposes of this
Agreement, “Base Salary” shall mean Executive’s initial base salary or, as
adjusted from time to time, then the adjusted base salary at the time in
question.  The Base Salary shall be paid, subject to all applicable withholdings
and deductions, in substantially equal semi-monthly installments.
 
 
 

--------------------------------------------------------------------------------

 
(b) Bonus Plan.  During the Term, Executive shall be eligible for consideration
of, in addition to the Base Salary, an annual cash and/or stock bonus payment in
an amount to be determined at the sole discretion of the GGS Board of Directors
or such other person as shall be designated by the GGS Board of Directors in
accordance with Company policies (“Annual Bonus”).  To the extent any GGS stock
is granted to Executive as part of the Annual Bonus, Executive acknowledges and
agrees that all stock grants shall be done in accordance with the Company’s
then-applicable stock grant plan.  Subject to Sections 4(b), 4(c), and 4(d), no
Annual Bonus shall be paid to Executive for a calendar year if Executive’s
Termination Date occurs at any time during such year. Moreover, even if
Executive is employed by the Company on the last day of the calendar year for
which an Annual Bonus may be payable, Executive shall not be eligible for the
payment of bonus compensation for such year if this Agreement or his employment
with the Company terminates for Cause (as defined below), before the payment of
such bonus compensation.
 
(c) Additional Stock Incentive.  As additional consideration for entering into
this Agreement and in exchange for agreeing to the restrictions in Section 8
herein, the Executive shall receive an award of restricted stock of fifty
thousand (50,000) shares of common stock pursuant to the Global Geophysical
Services, Inc. Amended and Restated 2006 Incentive Compensation Plan, subject to
the terms and conditions set forth in the applicable award agreement and this
Agreement (including customary vesting based on continued employment over three
years).
 
(d) Expenses.  During the Term, Executive shall be entitled to receive prompt
reimbursement for all reasonable business expenses incurred by him, in
accordance with the policies and procedures established by the Company, in
performing services under this Agreement and during his employment with the
Company, provided that Executive properly accounts for the expenses in
accordance with Company policies.  The amount of expenses eligible for
reimbursement during a calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year.  Reimbursement of eligible expenses
shall be made on or before the last day of the calendar month following the
calendar month in which the expenses were incurred, or as otherwise provided in
the Company’s business expense reimbursement policy.
 
(e) Other Benefits.  From time to time, the Company may make available other
compensation and employee benefit plans and arrangements. Executive shall be
eligible to participate in such other compensation and employee benefit plans
and arrangements in which executives at or above the level of Executive
participate, subject to and on a basis consistent with the terms, conditions,
and overall administration of such plans and arrangements, as amended from time
to time.  Nothing in this Agreement shall be deemed to confer upon Executive or
any other person, including any beneficiary, any rights under or with respect to
any such plan or arrangement or to amend any such plan or arrangement, and
Executive and each other person, including any beneficiary, shall be entitled to
look only to the express terms of any such plan or arrangement for his or her
rights thereunder.  Nothing paid to Executive under any such plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the Base Salary and other benefits payable to Executive pursuant to this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
(f)Vacation.  Executive shall be entitled to twenty (20) days of vacation each
year of full employment during the Term, exclusive of holidays, as long as the
scheduling of Executive's vacation does not interfere with the Company's normal
business operation.  Vacation will accrue and forfeit as provided by the terms
of the Company's policy governing vacation, as that policy is updated or revised
from time to time in the Company's sole discretion.  For purposes of this
Section, weekends shall not count as Vacation days. Executive shall also be
entitled to all paid holidays given by the Company.
 
(g) Proration.  The Base Salary payable to Executive hereunder in respect of any
calendar year during which Executive is employed by the Company for less than
the entire year shall be prorated in accordance with the total number of
calendar days in such calendar year during which he is so employed.
 
4. Termination.
 
(a) Definitions.
 
(1) “Cause” shall mean:
 
(i) Executive’s failure or refusal to substantially perform his material duties,
responsibilities and obligations, other than a failure resulting from
Executive’s incapacity due to physical or mental illness, which failure
continues for a period of at least thirty (30) days after a detailed written
notice of alleged Cause and a demand for substantial performance has been
delivered to Executive specifying the manner in which Executive has failed
substantially to perform;
 
(ii) any intentional act involving fraud, misrepresentation, theft,
embezzlement, or dishonesty on a material matter which actually results in harm
to the Company;
 
(iii) conviction of or a plea of nolo contendere to an offense which is a felony
or which is a misdemeanor that involves fraud; or
 
(iv) a material breach of this Agreement by Executive.
 
Regarding these Sections 4(a)(1)(i), (ii) and (iv), the Company shall provide
written notice to Executive describing the specific facts of any alleged Cause
event within thirty (30) days of any such Cause event and Executive shall
thereafter have thirty (30) calendar days to cure the Cause event to the
reasonable satisfaction of the Company
 
(2) A “Disability” or “Disabled” shall mean the inability of Executive to
substantially engage in the duties that he is normally expected to perform in
his role at the Company by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than three (3) months.  Executive shall
be considered to have a Disability (i) if he is determined to be totally
disabled by the Social Security Administration or (ii) if he is determined to be
disabled under GGS’s long-term disability plan in which Executive participates
and if such plan defines “disability” in a manner that is consistent with the
immediately preceding sentence.
 
 
3

--------------------------------------------------------------------------------

 
(3) A “Good Reason” shall mean any of the following (without Executive’s express
written consent):
 
(i) A diminution in Executive’s Base Salary;
 
(ii) A change in the location where Executive is expected or required the
majority of Executive’s job duties at the time Executive executes this Agreement
(“Base Location”) to a location that is more than twenty-five (25) miles from
the Base Location, without Executive’s written consent, except for travel
reasonably required of Executive on the Company’s business;
 
(iii) A substantial and adverse diminution in Executive’s duties, authority,
responsibility or position with the Company; or
 
(iv) Any breach by the Company of any material provision of this Agreement.
 
Regarding these Sections 4(a)(3)(i), (ii), (iii), and (iv), the Executive shall
provide written notice to Company describing the specific facts of any alleged
Good Reason event within thirty (30) days of any such Good Reason event, and
Company shall thereafter have thirty (30) calendar days to cure the Good Reason
event to the reasonable satisfaction of the Executive.  Any such notice from
Executive must be provided within ninety (90) calendar days after the initial
existence of the specified Good Reason event.
 
(4) “Termination Date” shall mean the date Executive’s employment with the
Company terminates or is terminated for any reason under this Agreement, and
which constitutes a “separation from service” for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended, or any regulations or Treasury
guidance promulgated under Section 409A (the “Code”).
 
(b) Termination Without Cause or for Good Reason: Benefits.  In the event the
Company involuntarily terminates Executive’s employment with the Company without
Cause or if Executive terminates employment with the Company for Good Reason (a
“Termination Event”), this Agreement shall terminate, but Executive shall be
entitled to the following severance benefits:
 
(1) Payment of accrued but unpaid Base Salary and unreimbursed business expenses
through the Termination Date in accordance with Sections 3(a) and 3(d).  The
accrued but unpaid Base Salary shall be paid to Executive in a lump sum in cash
within six (6) days after the Termination Date.  Unreimbursed business expenses
shall be paid to Executive within the time period required by the Company’s
business expense reimbursement policy;
 
 
4

--------------------------------------------------------------------------------

 
(2) An amount equal to the greater of the compensation required for the
remaining term of this Agreement or one year of Base Salary (as defined in
Section 3(a)) (the “Severance Payment”), at the rate in effect immediately
before the Termination Event, payable in a lump sum within ten (10) days after
Executive executes the Release referenced in Section 6;
 
(3) An amount equal to the greater of; (i) the full, unprorated, amount of the
Annual Bonus, relating to the calendar year immediately preceding the year
containing the Termination Date, that has been paid or is payable to Executive
or (ii) the average of the Annual Bonus amounts, if any, relating to the two (2)
consecutive calendar years immediately preceding the year containing the
Termination Date that have been paid or are payable to Executive, or (iii) if
the Termination Date occurs in calendar year 2014 or before a bonus amount for
2014 is otherwise determined, 40% of Executive’s Base Salary, (the “the
Additional Severance Payment”), payable in a lump sum within ten (10) days after
Executive executes the Release referenced in Section 6; and
 
(4) Full vesting of all unvested restricted stock and stock options outstanding
on Executive’s Termination Date, including the restricted stock granted under
Section 3(c) herein, after Executive enters into the Release referenced in
Section 6.
 
(c) Termination In Event of Death:  Benefits.  If Executive’s employment with
the Company is terminated by reason of Executive’s death during the Term, this
Agreement shall terminate without further obligation to Executive’s legal
representatives under this Agreement, other than for payment of all accrued Base
Salary through the Termination Date, unreimbursed business expenses through the
Termination Date in accordance with Sections 3(a) and 3(d), and the amount of
any bonus under Section 3(b) that relates to a prior year and that is unpaid as
of the date of death.  The accrued but unpaid Base Salary shall be paid to
Executive’s estate in a lump sum in cash within six (6) days after the
Termination Date or by the next regularly scheduled payday.  Unreimbursed
business expenses shall be paid to Executive’s estate within the time period
required by the Company’s business expense reimbursement policy.  Executive
shall be entitled to consideration for the Annual Bonus payment under Section
3(b) with respect to the calendar year in which Executive dies; provided that
the payment of such bonus, if any, shall be payable within thirty (30) days
after the Termination Date (if calculable), but in no event later than March 15
of the year following the year of death; and further provided, that the amount
of the Annual Bonus shall be prorated in accordance with the number of days in
such calendar year during which he is so employed.  In addition, Executive or
his estate shall become fully vested in all unvested restricted stock and stock
options outstanding on Executive’s Termination Date in the event of death,
including the restricted stock granted under Section 3(c) herein.
 
(d) Termination In Event of Disability: Benefits.  If Executive’s employment
with the Company is terminated by reason of Executive’s Disability during the
Term, this Agreement shall terminate, but the Company shall pay Executive all
accrued Base Salary through the Termination Date, unreimbursed business expenses
through the Termination Date in accordance with Sections 3(a) and 3(d), and the
amount of any bonus under Section 3(b) that relates to a prior year and that is
unpaid as of the date of Disability.  The accrued but unpaid Base Salary shall
be paid to Executive in a lump sum in cash within six (6) days after the
Termination Date.  Unreimbursed business expenses shall be paid to Executive
within the time period required by the Company’s business expense reimbursement
policy.  Executive shall be entitled to consideration for the Annual Bonus
payment under Section 3(b) with respect to the calendar year in which
Executive’s employment terminates due to Disability; provided that the payment
of such bonus, if any, shall be payable within thirty (30) days after the
Termination Date (if calculable), but in no event later than March 15 of the
year following the year of containing such Termination Date; and further
provided, that the amount of the Annual Bonus shall be prorated in accordance
with the number of days in such calendar year during which he is so
employed.  In addition, Executive shall become fully vested in all unvested
restricted stock and stock options outstanding on Executive’s Termination Date
in the event of Disability, including the restricted stock granted under Section
3(c) herein.
 
 
5

--------------------------------------------------------------------------------

 
(e) Voluntary Termination by Executive and Termination for Cause:
Benefits.  Executive may terminate his employment with the Company by giving
written notice of his intent and stating an effective Termination Date at least
thirty (30) days after the date of such notice; provided, however, that the
Company may accelerate such effective date by paying Executive through the
proposed Termination Date (but not to exceed thirty (30) days).  Upon such a
termination by Executive or upon termination of Executive’s employment with the
Company for Cause by the Company, this Agreement shall terminate, but the
Company shall pay to Executive all accrued Base Salary and all unreimbursed
business expenses through the Termination Date in accordance with Sections
3(a) and 3(d).  The accrued but unpaid Base Salary shall be paid to Executive in
a lump sum in cash within six (6) days after the Termination Date or by the next
regularly scheduled payday.  Unreimbursed business expenses shall be paid to
Executive within the time period required by the Company’s business expense
reimbursement policy. Executive shall have no entitlement to any Annual Bonus
for the year in which the Termination Date occurs.
 
(f) No Duty to Mitigate.  Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise.  No such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.
 
5. Non-Renewal of Agreement.  If the Company or Executive elects not to renew
this Agreement under the terms provided in Section 1, this Agreement shall
terminate without further obligation of the Company, but the Company shall pay
Executive all accrued Base Salary through the Termination Date and unreimbursed
business expenses through the Termination Date in accordance with Sections 3(a)
and 3(d).  If the Company elects not to renew this Agreement, Executive shall be
eligible to receive any unpaid Annual Bonus(es) attributable to prior year(s),
if any, and the Annual Bonus(es) for the year in which the non-renewal notice is
provided along with full vesting of all restricted stock granted under Section
3(c) herein.  Payment of the prior year(s) Annual Bonus(es) shall be paid within
thirty (30) days of any such non-renewal notification (if calculable), but in no
event later than January 15th of the year following the year in which the
non-renewal notice is provided.  Payment of the Annual Bonus for the year in
which notice of non-renewal is given shall be paid by January 15th of the year
following the year in which the non-renewal notice is provided (if calculable);
and further provided, that the amount of the Annual Bonus for the year in which
the non-renewal notice is provided shall be prorated in accordance with the
number of days in such calendar year during which Executive is so employed.
 
 
6

--------------------------------------------------------------------------------

 
6. Release Agreement.  Notwithstanding any provision of this Agreement to the
contrary, in order to receive the Severance Payment, the Additional Severance
Payment, and the immediate vesting of unvested restricted stock under Section
4(b)(2)-(4), Executive must first execute, enter into and not revoke a
reasonable release and hold harmless agreement (in a form substantially similar
to the form attached hereto as Exhibit A) (“Release”), within the time period
specified under the release and hold harmless agreement, whereby Executive
agrees to release and waive, in return for the Severance Payment and Additional
Severance Payment, any claim or cause of action that Executive may have against
the Company and any of its affiliates, including, without limitation, for
unlawful discrimination or retaliation; provided, however, such agreement shall
not release any claim by Executive for any payment or benefit that is due under
the express terms of this Agreement at the time the time Executive executes the
release agreement.
 
7.  Change in Control.  Upon the occurrence of a Change in Control (as defined
in the Global Geophysical Services, Inc. Amended and Restated 2006 Incentive
Compensation Plan), Executive shall become fully vested in all unvested equity
awards and option grants outstanding as of such date and shall receive the
Severance Payment set forth in Section 4(b)(2).
 
8. Non-Competition, Non-Solicitation and Confidentiality.  During Executive’s
employment with the Company, the Company shall give Executive access to some or
all of its Confidential Information, as defined below, that Executive has not
had access to or knowledge of before the execution of this Agreement.
 
(a) Non-Competition During Employment.  Executive agrees that, in consideration
for the Company’s promise to provide Executive with Confidential Information,
during the Term, he will not compete with the Company by engaging in the
conception, design, development, production, marketing, or servicing of any
product or service that is substantially similar to the products or services
which the Company provides, and that he will not work for, in any capacity,
assist, or become affiliated with as an owner, partner, etc., either directly or
indirectly, any individual or business which offers or performs services, or
offers or provides products substantially similar to the services and products
provided by Company; provided, however, Executive shall not be prevented from
owning no more than 2% of any company whose stock is publicly traded.
 
(b) Conflicts of Interest.  Executive agrees that during the Term, he will not
engage, either directly or indirectly, in any activity (a “Conflict of
Interest”) that might adversely affect the Company, including ownership of a
material investment in a competitor of the Company, ownership of a material
interest in any supplier, contractor, distributor, subcontractor, customer or
other entity with which the Company does business or acceptance of any material
payment, service, loan, gift, trip, entertainment, or other favor from a
supplier, contractor, distributor, subcontractor, customer or other entity with
which the Company does business, and that Executive will promptly inform the CEO
or the GGS Board of Directors as to each offer received by Executive to engage
in any such activity.  As used in this Section 8(b), “materiality” shall be
viewed from the perspective of Executive.  Executive further agrees to disclose
to the Company any other facts of which Executive becomes aware which in
Executive’s good faith judgment could reasonably be expected to involve or give
rise to a Conflict of Interest or potential Conflict of Interest.
 
 
7

--------------------------------------------------------------------------------

 
(c) Confidential Information.  Executive agrees that he will not, except as the
Company may otherwise consent or direct in writing, reveal or disclose, sell,
use, lecture upon, publish or otherwise disclose to any third party any
Confidential Information or proprietary information of the Company, or authorize
anyone else to do these things at any time either during or subsequent to his
employment with the Company.  This Paragraph shall continue in full force and
effect after termination of Executive’s employment and after the termination of
this Agreement.  Executive’s obligations under this Paragraph with respect to
any specific Confidential Information and proprietary information shall cease
when that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately.  It is understood that such
Confidential Information and proprietary information of the Company include
matters that Executive conceives or develops, as well as matters Executive
learns from other employees of the Company.  “Confidential Information” is
defined to include information:  (1) disclosed to or known by Executive as a
consequence of or through his employment with the Company; (2) not generally
known outside the Company; and (3) that relates to any aspect of the Company or
its business, finances, operation plans, budgets, research, or strategic
development.  “Confidential Information” includes, but is not limited to, the
Company’s trade secrets, proprietary information, financial documents, long
range plans, customer or supplier lists, employer compensation, marketing
strategy, data bases, costing data, computer software developed by the Company,
investments made by the Company, and any information provided to the Company by
a third party under restrictions against disclosure or use by the Company or
others.
 
(d) Non-Solicitation.  To protect the Company’s Confidential Information, and in
the event of Executive’s termination of employment for any reason whatsoever,
whether by Executive or the Company, it is necessary to enter into the following
restrictive covenant, which is ancillary to the enforceable promises between the
Company and Executive otherwise contained in this Agreement.  Executive
covenants and agrees that during Executive’s employment and for a period of
twelve (12) months from the date of termination of Executive’s employment for
any reason whatsoever (the “Non-Solicitation Period”), Executive will not,
directly or indirectly, either individually or as a principal, partner, agent,
consultant, contractor, employee or as a director or officer of any corporation
or association, or in any other manner or capacity whatsoever, except on behalf
of the Company, solicit business, or attempt to solicit business, and products
or services competitive with products or services sold by the Company, from the
Company’s clients, suppliers or customers, or those individuals or entities with
whom the Company did business during Executive’s employment. Executive further
agrees that during Executive’s employment and for the Non-Solicitation Period,
Executive will not, either directly or indirectly, or by acting in concert with
others, solicit or influence any Company employee to leave the Company’s
employment.
 
(e) Return of Documents, Equipment, Etc.  All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Confidential Information, and all equipment, components,
parts, tools, and the like in Executive’s custody or possession that have been
obtained or prepared in the course of Executive’s employment with the Company
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without Executive retaining
any copies, upon notification of the termination of Executive’s employment or at
any other time requested by the Company.  The Company shall have the right to
retain, access, and inspect all property of Executive of any kind in the office,
work area, and on the premises of the Company upon termination of Executive’s
employment and at any time during employment by the Company to ensure compliance
with the terms of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
(f) Reaffirmation of Obligations.  Upon termination of Executive’s employment
with the Company, Executive, if requested by Company, shall reaffirm in writing
Executive’s recognition of the importance of maintaining the confidentiality of
the Company’s Confidential Information and proprietary information, and reaffirm
any other obligations set forth in this Agreement.
 
(g) Prior Disclosure.  Executive represents and warrants that Executive has not
used or disclosed any Confidential Information he may have obtained from the
Company prior to signing this Agreement, in any way inconsistent with the
provisions of this Agreement.
 
(h) No Previous Restrictive Agreements.  Executive represents that, except as
disclosed in writing to the Company, Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of Executive’s employment by the Company or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party.  Executive further represents that Executive’s performance of all the
terms of this Agreement and Executive’s work duties for the Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company, and Executive will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or other party.
 
(i) Breach.  Executive agrees that any breach of Sections 8(a) through (e) above
cannot be remedied solely by money damages, and that in addition to any other
remedies Company may have, Company is entitled to obtain injunctive relief
against Executive.  Nothing herein, however, shall be construed as limiting the
Company’s right to pursue any other available remedy at law or in equity,
including recovery of damages and termination of this Agreement and/or any
termination or offset against any payments that may be due pursuant to this
Agreement.
 
(j) Enforceability.  The agreements contained in this Section 8 are independent
of the other agreements contained herein.  Accordingly, failure of the Company
to comply with any of its obligations outside of this Section does not excuse
Executive from complying with the agreements contained herein.
 
(k) Survivability.  The agreements contained in this Section 8 shall survive the
termination of this Agreement for any reason.
 
9. Reformation.  If a court concludes that any time period or the geographic
area specified in Section 8(d) of this Agreement are unenforceable, then the
time period will be reduced by the number of months, or the geographic area will
be reduced by the elimination of the overbroad portion, or both, so that the
restrictions may be enforced in the geographic area and for the time to the
fullest extent permitted by law.
 
 
9

--------------------------------------------------------------------------------

 
10. Director and Officer Positions.  Executive agrees that, upon termination of
employment, for any reason, Executive will immediately tender his resignation
from any and all Board or officer positions held with the Company and/or any of
its direct or indirect parents or subsidiaries.
 
11. Indemnification & D&O
 
(a) Claims.  The Company shall, to the maximum extent not prohibited by law,
indemnify Executive if Executive is made, or threatened to be made, a party to
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Company to procure a judgment in its favor (collectively, a
“Proceeding”), by reason of the fact that Executive is or was a director or
officer of the Company or an affiliate, or is or was serving in any capacity at
the request of the Company for any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, against judgments,
fines, penalties, excise taxes, amounts paid in settlement and costs, charges
and expenses (including attorneys’ fees and disbursements) paid or incurred in
connection with any such Proceeding.


(b) Expenses.  The Company shall, from time to time, reimburse or advance to
Executive the funds necessary for payment of expenses, including attorneys’ fees
and disbursements, incurred in connection with any Proceeding in advance of the
final disposition of such Proceeding; provided, however, that such expenses
incurred by or on behalf of Executive may be paid in advance of the final
disposition of a Proceeding only upon receipt by the Company of an undertaking,
by or on behalf of Executive, to repay any such amount so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right of appeal that Executive is no entitled to be indemnified for such
expenses.


(c) Non-Exclusivity.  The right to indemnification and reimbursement or
advancement of expenses provided by, or granted pursuant to, this Section 11
shall not be deemed exclusive of any other rights which Executive may now or
hereafter have under any law, bylaw, constituency document, agreement, vote of
stockholders or disinterested directors or otherwise, both as to action in
Executive’s official capacity and as to action in another capacity while holding
such office.


(d) Continuation of Rights.  The right to indemnification and reimbursement or
advancement of expenses provided by, or granted pursuant to, this Section 11
shall continue as to Executive after Executive has ceased to be a director,
officer, or employee of the Company and shall inure to the benefit of the heirs,
executors and administrators of Executive’s estate, both with respect to
proceedings that are threatened, pending or completed at the date of such
termination and with respect to proceedings that are threatened, pending or
completed after the date.


 
10

--------------------------------------------------------------------------------

 
(e) Enforcement.  The right to indemnification and reimbursement or advancement
of expenses provided by, or granted pursuant to, this Section 11 shall be
enforceable by Executive in any court of competent jurisdiction.  The burden of
proving that such indemnification or reimbursement or advancement of expenses is
not appropriate shall be on the Company.  Neither the failure of the Company
(including its board of directors, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action that such indemnification or reimbursement or advancement of expenses is
proper in the circumstances nor an actual determination by the Company
(including its board of directors, independent legal counsel, or its
stockholders) that Executive is not entitled to such indemnification or
reimbursement or advancement of expenses shall constitute a defense to the
action or create a presumption that Executive is not so entitled.  The Executive
shall also be indemnified for any expenses incurred in connection with
successfully establishing the Executive’s right to such indemnification or
reimbursement or advancement of expenses, in whole or in part, in any
proceeding.


(f) Other Services.  If Executive serves (i) an affiliate of the Company, or
(ii) any employee benefit plan of the Company or any corporation referred to in
clause (i), in any capacity, then Executive shall be deemed to be doing so at
the request of the Company.


 12. Assignment.  In entering into this Agreement, the Company is relying on the
unique personal services of Executive; services from another person will not be
an acceptable substitute.  Except as provided in this Agreement, Executive may
not assign this Agreement or any of the rights or obligations set forth in this
Agreement without the written consent of the Company.  Any attempted assignment
by Executive in violation of this Section 12 shall be void.  This Agreement, and
any rights and obligations hereunder, may be assigned by the Company to a
successor by merger or a purchaser of substantially all of the assets of the
Company.
 
 13. Binding Agreement.  Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
 
14. Notices.  All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as set forth below, or
by delivering the same in person to such party, or by transmission by email
(which shall not constitute notice).  Notice deposited in the United States
Mail, mailed in the manner described hereinabove, shall be effective upon
deposit.  Notice given in any other manner shall be effective only if and when
received:
 
If to Executive:                                      Sean M. Gore
20111 Kindle Oaks Drive
Katy, TX  77450



 
If to the Company:
Global Geophysical Services, Inc.

13927 South Gessner Rd.
Missouri City, TX  77489
Attn:  Board of Directors


 
11

--------------------------------------------------------------------------------

 
 15. Waiver.  No waiver by either Party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.
 
 16. Entire Agreement.   Except as may be provided in the Indemnification
Agreement between Executive and the Company, and any stock option or restricted
stock grant agreement(s), the terms of this Agreement are intended by the
Parties to be the final expression of their agreement with respect to the
employment of Executive by the Company and supersede all prior understandings
and agreements, whether written or oral. In the event of a conflict between
these agreements, it is intended that Executive shall be granted the greater of
rights for Executive’s benefit(s). Notwithstanding the foregoing, this Agreement
will not in any way affect the Executive’s stock options which are governed by
his option agreement and the Company’s stock option plan, except to the extent
expressly provided for in such agreement or plan. The Parties further intend
that this Agreement shall constitute the complete and exclusive statement of
their terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.
 
17. Modification of Agreement.  This Agreement may not be changed or modified or
released or discharged or abandoned or otherwise terminated, in whole or in
part, except by an instrument in writing signed by Executive and an officer or
other authorized executive of the Company.
 
18. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the conflicts
of laws principles thereof.
 
19. Jurisdiction and Venue.  With respect to any litigation regarding this
Agreement, Executive and the Company agree to venue in the state or federal
courts in Harris County, Texas, and agrees to waive and does hereby waive any
defenses and/or arguments based upon improper venue and/or lack of personal
jurisdiction.  By entering into this Agreement, Executive and the Company agree
to personal jurisdiction in the state and federal courts in Harris County,
Texas.
 
20. Independent Representation.  Executive has not relied upon Company for legal
or tax advice regarding this Agreement and Executive has been advised to consult
legal, accounting or other advisors of Executive’s choice before executing this
Agreement.
 
21. Compliance With Section 409A.
 
(a) Delay in Payments. Notwithstanding anything to the contrary in this
Agreement, if upon the Termination Date, any stock of the Company is publicly
traded on an established securities market within the meaning of Code Section
409A, and in the opinion of reputable outside counsel engaged by the Company and
acceptable to Executive, Executive is a “specified employee” within the meaning
of Code Section 409A and the deferral of any amounts otherwise payable under
this Agreement as a result of Executive’s termination of employment is necessary
in order to prevent any accelerated or additional tax to Executive under Code
Section 409A, then the Company will defer the payment of any such amounts
hereunder until the earlier of: (i) the date that is six (6) months following
the date of Executive’s termination of employment with the Company, or (ii) the
date of Executive’s death, at which time any such delayed amounts will be paid
to Executive in a single lump sum.
 
 
12

--------------------------------------------------------------------------------

 
(b) Reformation.  If any compensation or benefits provided by this Agreement may
result in the application of Code Section 409A, the Company shall, in
consultation with Executive, modify the Agreement in the least restrictive
manner necessary in an effort to exclude such compensation from the definition
of “deferred compensation” within the meaning of such Code Section 409A or in an
effort to comply with the provisions of Code Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions, without any diminution in the
value of the payments or benefits to Executive.  Notwithstanding the foregoing,
the Company shall not be required to assume any increased economic burden.
 
(c) Overall Compliance.  In the event that it is reasonably determined by the
Company and Executive that, as a result of Code Section 409A, any of the
payments that Executive is entitled to under the terms of this Agreement or any
nonqualified deferred compensation plan (as defined under Section 409A) may not
be made at the time contemplated by the terms hereof or thereof, as the case may
be, without causing Executive to be subject to an income tax penalty and
interest, the Company will make such payment on the first day that would not
result in Executive incurring any tax liability under Section 409A.
 
(d) Consultation with Tax Advisor.  Executive is hereby advised to consult
immediately with his own tax advisor regarding the tax consequences of this
Agreement, including the consequences of Code Section 409A.
 


 
IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple copies,
effective as of the Effective Date.
 


EXECUTIVE:
 
 
 
/s/ Sean M. Gore
Sean M. Gore
COMPANY:
Global Geophysical Services, Inc.
 
 
/s/ Richard C. White
Richard C. White
President and CEO
 

 
 
13

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF WAIVER AND RELEASE


Global Geophysical Services, Inc. (“Company”) has offered to Sean M. Gore
(“Executive”) certain benefits (the “Benefits”) pursuant to Section ____ of
Executive’s employment agreement with the Company, dated as of January 10, 2014
(the “Employment Agreement”), which were offered to Executive in exchange for
Executive’s agreement as follows (the “Agreement”).


1.           Mutual Release


(a)           In consideration of the payments to be made hereunder and having
acknowledged the above-stated consideration as full compensation for and on
account of any and all injuries and damages which Executive has sustained or
claimed, or may be entitled to claim, Executive, for himself, and his heirs,
executors, administrators, successors and assigns, does hereby release, forever
discharge and promise not to sue the Company, its parents, subsidiaries,
affiliates, successors and assigns, and its past and present officers,
directors, partners, employees, members, managers, shareholders, agents,
attorneys, accountants, insurers, heirs, administrators, executors (collectively
the “Company Released Parties”) from any and all claims, liabilities, costs,
expenses, judgments, attorney fees, actions, known and unknown, of every kind
and nature whatsoever in law or equity, which Executive had, now has, or may
have against the Company Released Parties relating in any way to Executive’s
employment with the Company or termination thereof, including but not limited
to, all claims for contract damages, tort damages, special, general, direct,
punitive and consequential damages, compensatory damages, loss of profits,
attorney fees and any and all other damages of any kind or nature; all
contracts, oral or written, between Executive and any of the Company Released
Parties except as otherwise described herein; any business enterprise or
proposed enterprise contemplated by any of the Company Released Parties, as well
as anything done or not done prior to and including the date of execution of
this Agreement.  Nothing in this Agreement shall be construed to release the
Company from any indemnification obligations under any indemnification
agreement.


Executive understands and agrees that this release and covenant not to sue shall
apply to any and all claims or liabilities arising out of or relating to
Executive’s employment with the Company and the termination of such employment,
including, but not limited to:  claims of discrimination based on age, race,
color, sex (including sexual harassment), religion, national origin, marital
status, parental status, veteran status, union activities, disability or any
other grounds under applicable federal, state or local law, including, but not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, as amended; the Americans with Disabilities Act; the Fair Labor Standards
Act; the Family and Medical Leave Act; and Title VII of the Civil Rights Act, as
amended, the Civil Rights Act of 1991; 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Consolidated Omnibus Budget Reconciliation Act of 1985
as amended, the Rehabilitation Act of 1973, the Equal Pay Act of 1963 (EPA) as
well as any claims regarding wages; benefits; vacation; sick leave; business
expense reimbursements; wrongful termination; breach of the covenant of good
faith and fair dealing; intentional or negligent infliction of emotional
distress; retaliation; outrage; defamation; invasion of privacy; breach of
contract; fraud or negligent misrepresentation; harassment; breach of duty;
negligence; discrimination; claims under any employment, contract or tort laws;
claims arising under any other federal law, state law, municipal law, local law,
or common law; any claims arising out of any employment contract, policy or
procedure; and any other claims related to or arising out of his employment or
the separation of his employment with the Company except for any claims based on
the indemnification provisions of any indemnification agreement.


 
14

--------------------------------------------------------------------------------

 
In addition, Executive agrees not to cause or encourage any legal proceeding to
be maintained or instituted against any of the Company Released Parties.


This release does not apply to any claims for unemployment compensation or any
other claims or rights which, by law, cannot be waived, including the right to
file an administrative charge or participate in an administrative investigation
or proceeding; provided, however that Executive disclaims and waives any right
to share or participate in any monetary award resulting from the prosecution of
such charge or investigation or proceeding with respect to any claims released
herein.


Notwithstanding the foregoing, the release, discharge and waiver contained
herein shall not apply to the following types of claims: (i) any rights
Executive may have under this Agreement and under the Employment Agreement; (ii)
any rights Executive may have under the Global Geophysical Services, Inc. 401(k)
Profit Sharing Plan; (iii) Executive’s right under COBRA to continued
health/dental/vision benefits coverage for Executive and participating
dependents; (iv) any rights Executive may have under the Company or the Company
Released Parties benefit plans and programs subject to and in accordance with
the terms of such plans and programs and related agreements; (v) any rights to
contribution, advancement of expenses, defense or indemnification Executive has
under the Company or the Company Released Parties’ current Articles of
Incorporation or Bylaws, Director and Officer Liability Insurance, Employed
Lawyers Liability Insurance or under any separate indemnification contract
between the Company or a Company Released Party and Executive, or as provided by
applicable law; (vi) any rights Executive has as a shareholder of the Company or
a Company Released Party; or (vii) any rights Executive has to apply for and
receive unemployment benefits, which application the Company will not contest or
challenge.


With respect to the period of Executive’s employment by the Company and
representation of the Company Released Parties, the Company and the Company
Released Parties agree to keep in effect or obtain tail coverage under the
Employed Lawyer Liability Insurance coverage for Executive for a period of not
less than three years following Executive’s date of termination of
employment.  Terms of coverage including policy limits shall be on substantially
the same terms as in effect on Executive’s date of termination of employment.


 
15

--------------------------------------------------------------------------------

 
(b)           In consideration of the payments to be made hereunder and having
acknowledged the above-stated consideration as full compensation for and on
account of any and all injuries and damages which the Company has sustained or
claimed, or may be entitled to claim, the Company, for itself, and its
administrators, successors and assigns, does hereby release, forever discharge
and promise not to sue Executive, his heirs, executors, administrators,
successors and assigns, (collectively the “Executive Released Parties”) from any
and all claims, liabilities, costs, expenses, judgments, attorney fees, actions,
known and unknown, of every kind and nature whatsoever in law or equity, which
the Company had, now has, or may have against the Executive Released Parties
relating in any way to the Company’s employment of Executive or termination
thereof, including but not limited to, all claims for contract damages, tort
damages, special, general, direct, punitive and consequential damages,
compensatory damages, loss of profits, attorney fees and any and all other
damages of any kind or nature; all contracts, oral or written, between the
Company and any of the Executive Released Parties; any business enterprise or
proposed enterprise contemplated by any of the Executive Released Parties, as
well as anything done or not done prior to and including the date of execution
of this Agreement.  Nothing in this Agreement shall be construed to release
Executive from any obligations set forth in this Agreement.  Notwithstanding the
foregoing, the Company is not waiving or releasing any action related to the
commission of any crime or act of willful misconduct by any of the Executive
Released Parties.


In addition, the Company agrees not to cause or encourage any legal proceeding
to be maintained or instituted against any of the Executive Released Parties
with respect to any claims released herein.


2.           Acknowledgement of Waiver of Claims under ADEA.


Executive expressly acknowledges that he is voluntarily, irrevocably and
unconditionally releasing and forever discharging the Company and its respective
present and former parents, subsidiaries, divisions, affiliates, branches,
insurers, agencies, and other offices from all rights or claims he has or may
have against the Company including, but not limited to, without limitation, all
charges, claims of money, demands, rights, and causes of action arising under
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
including, but not limited to, all claims of age discrimination in employment
and all claims of retaliation in violation of ADEA.  Executive further
acknowledges that the consideration given for this waiver of claims under the
ADEA is in addition to anything of value to which he was already entitled in the
absence of this waiver.  Executive further acknowledges:  (a) that he has been
informed by this writing that he should consult with an attorney prior to
executing this Agreement; (b) that he has carefully read and fully understands
all of the provisions of this Agreement; (c) he is, through this Agreement,
releasing the Company from any and all claims he may have against it; (d) he
understands and agrees that this waiver and release does not apply to any claims
that may arise under the ADEA after the date he executes this Agreement; (e) he
has at least 21 days within which to consider this Agreement; and (f) he has
seven days following his execution of this Agreement to revoke the Agreement (as
provided in Section 4 of this Agreement); and (g) this Agreement shall not be
effective until the revocation period has expired and Executive has signed and
has not revoked the Agreement.


3.           Sufficient Time to Review.


Executive acknowledges and agrees that: (a) he has had reasonable and sufficient
time to read and review this Agreement and that he has, in fact, read and
reviewed this Agreement; (b) that he has the right to consult with legal counsel
regarding this Agreement and is encouraged to consult with legal counsel with
regard to this Agreement; (c) that he has had (or has had the opportunity to
take) 21 calendar days to discuss the Agreement with a lawyer of his choice
before signing it and, if he signs before the end of that period, he does so of
his own free will and with the full knowledge that he could have taken the full
period; (d) that he is entering into this Agreement freely and voluntarily and
not as a result of any coercion, duress or undue influence; (e) that he is not
relying upon any oral representations made to him regarding the subject matter
of this Agreement; (f) that by this Agreement he is receiving consideration in
addition to that which he was already entitled; and (g) that he has received all
information he requires from the Company in order to make a knowing and
voluntary release and waiver of all claims against the Company.


 
16

--------------------------------------------------------------------------------

 
4.           Revocation/Payment.


Executive acknowledges and agrees that he has seven days from the date of the
execution of this Agreement within which to rescind or revoke this Agreement by
providing notice in writing to the Company.  Executive further understands that
the Agreement will have no force and effect if revoked by Executive on or before
the end of that seventh day (the “Waiver Effective Date”), and that he will
receive the Benefits after the Waiver Effective Date, provided this Agreement
has not been revoked by Executive on or before the Waiver Effective Date.  If
Executive revokes the Agreement pursuant to this Section 4, the Company will not
be obligated to pay or provide Executive with the Benefits, and this Agreement
shall be deemed null and void.


IN WITNESS WHEREOF, the parties have executed this Agreement in multiple copies,
effective as ______________, 20___.
 


EXECUTIVE:
 
 
 
_______________________________
Sean M. Gore
COMPANY:
Global Geophysical Services, Inc.
 
 
By:            ___________________________
 
 
Title:          ___________________________
 



 
17

--------------------------------------------------------------------------------


